IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 01-30252
                             Summary Calendar



JOSEPH LOUIS STEVENSON,

                                               Plaintiff-Appellant,

versus

LOUISIANA BOARD OF PAROLE; PEGGY LANDRY;
VERA D. SCOTT; C.A. LOWE; FRED Y. CLARK;
GRETCHEN MCCARSTLE; R.C. JAMES;
JIM HERFORD,

                                               Defendants-Appellees.

                        --------------------
            Appeal from the United States District Court
                for the Middle District of Louisiana
                         USDC No. 00-CV-918
                        --------------------
                         July 11, 2001

Before DAVIS, JONES, and DeMOSS, Circuit Judges:

PER CURIAM:*

           Joseph Louis Stevenson, Louisiana state prisoner 94679,

argues that the district court abused its discretion in dismissing

as frivolous his 42 U.S.C. § 1983 complaint based on the absolute

immunity of the members of the Louisiana Parole Board (Board)

because he is not seeking monetary relief.           Stevenson is correct

that absolute immunity does not extend to suits seeking injunctive

or declaratory relief under § 1983.        Orellana v. Kyle, 65 F.3d 29,

33 (5th Cir. 1995).     However, the dismissal of the complaint can be

     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 01-30252
                                   -2-

affirmed on alternative grounds because Stevenson has not alleged

an arguable constitutional violation. See Johnson v. McCotter, 803

F.2d 830, 834 (5th Cir. 1986); Thomas v. Torres, 717 F.2d 248, 248-

49 (5th Cir. 1983).

            A prisoner’s in forma pauperis (IFP) complaint that lacks

an arguable basis in fact or law may be dismissed as frivolous

under 28 U.S.C. § 1915(e)(2)(B)(i).          Norton v. Dimazana, 122 F.3d

286, 291 (5th Cir. 1997).        This court reviews a 28 U.S.C. § 1915

dismissal as frivolous for abuse of discretion.               Id.

            Stevenson   argues      that   the     Board    denied    him     equal

protection by treating him differently than similarly situated

inmates without any rational basis for doing so.                     In order to

demonstrate an equal protection claim, a party must show “the

existence of purposeful discrimination motivating the state action

which caused the complained-of injury.”            Johnson v. Rodriguez, 110

F.3d 299, 306 (5th Cir. 1997)(internal quotations and citations

omitted).     In the absence of an allegation of discriminatory

motive, a mere claim of inconsistent outcomes in particular,

individual instances furnishes no basis for relief based on the

denial of equal protection.         Thompson v. Patteson, 985 F.2d 202,

207 (5th Cir. 1993).

            Stevenson   has   not       asserted     that    he     was   treated

differently because of his race or some other classification.

Although he asserts that the other prisoners who were eligible

under La.    Rev.   Stat.   Ann.    §   15:574.4(a)(3)      (West     1992)   were

similarly situated to him, Stevenson has not demonstrated that

their criminal records and         offenses were sufficiently similar to
                            No. 01-30252
                                 -3-

his circumstances.      It is also obvious that the discretionary

decision to grant parole must be made on a case-by-case basis based

on the unique circumstances of each prisoner. Stevenson has failed

to allege an arguable equal protection claim and, thus, such claim

was subject to dismissal pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i).

          Stevenson argues that in enacting La. Rev. Stat. Ann.

§ 15:574.4(A)(3), the legislature created a liberty interest in the

expectation that the nature of his offenses and his past criminal

history would not be considered in considering his suitability for

parole release.   He argues that the Board’s consideration of these

factors deprived him of due process during the parole proceedings.

          This court indicated in Sinclair v. Ward, No. 99-30310

(5th Cir. 1999) (Dec. 27, 1999) that the Louisiana parole statutes

do not give rise to a constitutionally protected liberty interest

in parole release and, thus, that prisoners are not entitled to

challenge the procedures employed during their parole hearing under

the Due Process Clause.

          The statute relied upon by Stevenson merely rendered

inmates, who have reached the age of forty-five and have served at

least twenty years of their thirty-or-more-year sentence, eligible

for parole consideration.      This statute does not contain any

mandatory language requiring the Parole Board to release an inmate

if certain conditions are met and does not preclude consideration

of an inmate’s past criminal history or the nature of his offenses

of conviction.    Further, La. Rev. Stat. Ann. § 15:574.2C(6)(a)(c)

(West Supp. 2001) remains in effect, and it provides that the Board
                             No. 01-30252
                                  -4-

is to consider all pertinent information with respect to each

prisoner in determining whether parole should be granted, including

the circumstances of his offense and his prior criminal record.

Stevenson’s due process claim has no arguable merit and was subject

to dismissal for frivolousness pursuant to § 1915(e)(2)(B)(i).

          Stevenson argues that he has been and is being deprived

of parole release based on the retroactive application of statutes

and Board rules amending the parole statutes, which were passed

after   the    statutory   amendment      providing   him     with    parole

eligibility.     Stevenson argues that the amendment requires a

unanimous vote by the panel to obtain release on parole and that

under the prior provision, he would have been released on parole in

1998 based on a majority vote of his panel.                 Stevenson also

complains about the retroactive application of the new Board policy

extending the intervals between applications for parole rehearings

to two years.

          A law violates the Ex Post Facto Clause if it increases

the punishment for a crime after its commission.              See Creel v.

Kyle, 42 F.3d 955, 958 (5th Cir. 1995).      Whether the application of

new procedural rules may “affect[] a prisoner’s ‘opportunity to

take advantage    of   provisions   for   early   release’”    is    not   the

relevant inquiry for ex post facto purposes; instead, the court

must determine whether the new rules “alter[] the definition of

criminal conduct or increase[] the penalty by which the crime is

punishable.”    California Dep’t of Corrections v. Morales, 514 U.S.

499, 506 n.3 (1995).
                              No. 01-30252
                                   -5-

           Stevens   is   mistaken    with   respect   to   the   prior   law

concerning the number of votes necessary to grant parole.                   A

historical review of the applicable statute reflects that Board

panels made up of three-member panels were always required to and

still must have a unanimous vote of three to grant a parole

release.   See    La. Rev. Stat. Ann. § 15:574.2 (West 1992) (West

Supp. 2001).     Stevenson was denied parole by a three-member panel

and, thus, the amendment affecting panels with more than three

members did not substantially disadvantage Stevenson as he claims.

           The mere possibility that Stevenson may appear before a

future parole panel having more than three members and that he may

be precluded from obtaining parole release because of the lack of

a unanimous vote by that panel is highly speculative and too

attenuated to support a claim of an ex post facto violation.              See

Garner v. Jones, 529 U.S. 244, 120 S. Ct. 1362, 1368 (2000).

           La. Rev. Stat. Ann. § 15:574.4C (West 1992), which was

enacted in 1968, provided and continues to provide for parole

reviews by the Board “[a]t such intervals as it determines.”              This

statute was in effect at the time of Stevenson’s conviction and

when he subsequently became eligible for parole. Thus, the Board’s

policy change in 1998 with respect to the intervals                 between

applications for rehearing did not change the law in effect at the

time that Stevenson was convicted in 1978.       See Allison v. Kyle, 66

F.3d 71, 74 (5th Cir. 1995).         Stevenson has failed to allege an

arguable ex post facto violation and, thus, this claim was also

subject to dismissal based on its frivolousness.
                               No. 01-30252
                                    -6-

            The district court abused its discretion in dismissing

Stevenson’s complaint based on absolute immunity.             However, the

dismissal   of   the    complaint   as   frivolous   is   AFFIRMED   on   the

alternative ground that Stevenson failed to raise a constitutional

claim of arguable merit under 28 U.S.C.

§ 1915(e)(2)(B)(i).      See Johnson, 803 F.2d at 834.

            AFFIRMED.